                                                           Case 2:18-cv-01919-RFB-CWH Document 26 Filed 04/09/19 Page 1 of 3



                                                       1   Amy F. Sorenson, Esq.
                                                           Nevada Bar No. 12495
                                                       2   Blakeley E. Griffith, Esq.
                                                           Nevada Bar No. 12386
                                                       3   Kiah D. Beverly-Graham, Esq.
                                                           Nevada Bar No. 11916
                                                       4   SNELL & WILMER L.L.P.
                                                           3883 Howard Hughes Pkwy, #1100
                                                       5   Las Vegas, Nevada 89169
                                                           Telephone: 702-784-5200
                                                       6   Facsimile: 702-784-5252
                                                           Email: asorenson@swlaw.com
                                                       7          bgriffith@swlaw.com
                                                                  kbeverly@swlaw.com
                                                       8
                                                           Attorneys for Defendant Bank of America, N.A.
                                                       9

                                                      10                             UNITED STATES DISTRICT COURT
                                                      11                                       DISTRICT OF NEVADA
                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nev ada 89169




                                                            RICHARD ZEITLIN, ADVANCED                      Case No.: 2:18-cv-01919-RFB-CWH
                         LAW OFFICES

                          702.784 .5200




                                                      14    TELEPHONY CONSULTANTS, MRZ
                               L.L.P.




                                                            MANAGEMENT, LLC, DONOR
                                                      15    RELATIONS, LLC, TPFE, INC.,
                                                            AMERICAN TECHNOLOGY SERVICES,
                                                      16    COMPLIANCE CONSULTANTS,
                                                            CHROME BUILDERS CONSTRUCTION,                  NOTICE OF APPEARANCE
                                                      17    INC., and UNIFIED DATA SERVICES,
                                                      18                         Plaintiffs,
                                                      19    v.
                                                      20    BANK OF AMERICA, N.A., and JOHN and
                                                            JANE DOES 1-100,
                                                      21
                                                                                 Defendants.
                                                      22

                                                      23   ///
                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                           4837-4542-2738
                                                           Case 2:18-cv-01919-RFB-CWH Document 26 Filed 04/09/19 Page 2 of 3



                                                       1             PLEASE TAKE NOTICE that Blakeley E. Griffith, Esq. of the law firm of Snell & Wilmer

                                                       2   L.L.P. will be appearing as counsel for Defendant Bank of America, N.A. in the above-entitled

                                                       3   action.

                                                       4             DATED this 3rd day of April 2019.

                                                       5                                                 SNELL & WILMER L.L.P.
                                                       6

                                                       7                                           By: /s/ Blakeley E. Griffith
                                                                                                      Amy F. Sorenson, Esq.
                                                       8                                              Nevada Bar No. 12495
                                                                                                      Blakeley E. Griffith, Esq.
                                                       9                                              Nevada Bar No. 12386
                                                                                                      Kiah D. Beverly-Graham, Esq.
                                                      10                                              Nevada Bar No. 10109
                                                                                                      3883 Howard Hughes Parkway, Suite 1100
                                                      11                                              Las Vegas, NV 89169
                                                      12                                                 Attorneys for Defendant Bank of America, N.A.
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nev ada 89169
                         LAW OFFICES

                          702.784 .5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                           4837-4542-2738
                                                                                                          -2-
                                                           Case 2:18-cv-01919-RFB-CWH Document 26 Filed 04/09/19 Page 3 of 3



                                                       1                                       CERTIFICATE OF SERVICE

                                                       2            I certify that on this day a copy of the foregoing was served by the Court’s CM/ECF system
                                                       3   on counsel of record for all parties to this action.
                                                       4       DATED: April 9, 2019.
                                                       5

                                                       6                                                            /s/ Gaylene Kim
                                                                                                                    An employee of Snell & Wilmer L.L.P.
                                                       7

                                                       8

                                                       9

                                                      10

                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nev ada 89169
                         LAW OFFICES

                          702.784 .5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                           4837-4542-2738
                                                                                                             -3-
